Case 3:19-cv-09098-MAS-LHG Document 39 Filed 08/24/20 Page 1 of 3 PagelD: 979

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

THOMAS I. GAGE,

Plaintiff, Civil Action No. 19-9098 (MAS) (LHG)

v. MEMORANDUM ORDER

STATE OF NEW JERSEY, et al.,

Defendants.

 

 

This matter comes before the Court upon pro se Plaintiff Thomas |. Gage’s (“Plaintiff”)
Motion for Reconsideration of the Court's December 30, 2019 Order dismissing Plaintiff's
Complaint without prejudice.' (ECF No. 31.) Defendants Law Office of Rajan Patel, Ocwen Loan
Servicing, LCC, and Ocwen Financial Corporation (collectively, “Defendants”) opposed. (ECF
No, 37.) The Court has carefully considered the parties’ submissions and decides the matter
without oral argument pursuant to Local Civil Rule 78.1.

Reconsideration under Local Civil Rule 7.1 is an extraordinary remedy that is rarely
granted, Interfaith Cmty. Org. v. Honeywell Int'l, Inc., 215 F. Supp. 2d 482, 507 (D.N.J. 2002). It
requires the moving party to set forth the factual matters or controlling legal authorities he believes
the Court overlooked when rendering its final decision. See L. Civ. R. 7.1(i). To succeed on a
motion for reconsideration, a movant must show: “(1) an intervening change in the controlling
law; (2) the availability of new evidence that was not available when the court granted the motion

[at issue]; or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.”

 

' The Court construed Plaintiff's January 6, 2020 correspondence, titled “Memorandum in
Opposition of the Dismissed Plaintiff Complaint as per Order Dated, 12/30/2019.~ (PI.’s Mot. for
Recons., ECF No. 31), as a motion for reconsideration, (June 5. 2020 Text Order, ECF No. 34).
Case 3:19-cv-09098-MAS-LHG Document 39 Filed 08/24/20 Page 2 of 3 PagelD: 980

Max's Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). “A court
commits clear error of law ‘only if the record cannot support the findings that led to the ruling.*™
Rich v, State, 294 F. Supp. 3d 266, 272 (D.N.J. 2018) (quoting ABS Brokerage Servs., LLC v.
Penson Fin. Servs., Inc., No. 09-4590, 2010 WL 3257992, at *6 (D.N.J. Aug. 16, 2010)). “Thus,
a party must do more than allege that portions of a ruling were erroneous in order to obtain
reconsideration of that ruling.” ABS Brokerage Servs., 2010 WL 3257992, at *6. A motion for
reconsideration is not an opportunity to raise new matters or arguments that could have been raised
before the original decision was made. See Bowers v. NCAA, 130 F. Supp. 2d 610, 612-13
(D.N.J. 2001). Nor is a motion for reconsideration an opportunity to ask the court to rethink what
it has already thought through. Jnterfaith Cmty. Org., 215 F. Supp. 2d at 507. “Rather, the rule
permits a reconsideration only when ‘dispositive factua! matters or controlling decisions of law’
were presented to the court but were overlooked.” /d. (quoting Khair v. Campbell Soup Co.,
893 F. Supp. 316, 337 (D.N.J. 1995)).

Plaintiff asserts that the Court's December 30, 2019 Order: (1) improperly denied
Plaintiff's right to a jury trial in violation of the Seventh Amendment, (PI.’s Mot. for Recons.
{J 2-3. ECF No. 31); (2) was not based on “true facts” or the record, (id. {J 4-7); (3) improperly
provided Defendants with immunity and procedural safeguards. (id. J] 8-11); and (4) was not
based on any law, (éd. § 12). Plaintiff, however, does not demonstrate either an intervening change
in controlling law or the availability of new evidence not available to the Court at the time of the
Order. Quinteros, 176 F.3d at 677. Nor does Plaintiff meet the standard required to establish clear
error of law or fact.

Accordingly,

IT IS on this = © day of August 2020 ORDERED that:

[nd
Case 3:19-cv-09098-MAS-LHG Document 39 Filed 08/24/20 Page 3 of 3 PagelD: 981

l. Plaintiff's Motion for Reconsideration (ECF No. 31) is DENIED.

2, The Clerk shall close the case.

MA fii
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
